DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification:
  This application is a national stage application claiming priority to PCT/EP2019/070928, now WO 2020/025810, filed on August 2, 2019, which claims priority to European Patent Application Serial No. EP18187054.4, filed on August 2, 2018.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, step (c) requires step (e) to be completed; step (e) needs step (d) to be completed; and (d) needs step (c) to be completed. As written steps (c) through step (e) cannot be completed.
Because claims 2-12 depend on claim 1, these claims are rejected under the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himstedt et al. (US 2015/0125377 A1) discloses a process for increasing the productivity of a target compound via an equilibrium reaction (N2 + 3H2 <---> 2NH3), wherein one or more reactants are in equilibrium with one or more products, one of which being the target compound, the process comprising: (a) providing a feed gas to form a reaction mixture comprising reactants, feeds (4, 6) fed to a single, common feed line; and (b) subjecting the reaction mixture to the equilibrium reaction in a reactor (12) or sequence of reactors, to obtain a reactor outlet mixture comprising the target compound and at least one of the reactants (see figure 1 and paragraphs 0021-0043, 0081 and 0084-0085).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774